Case 1:20-cr-00102-VEC Document 77 Filed 09/13/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY
-V- : ORDER OF FORFEITURE/
: MONEY JUDGMENT
MARIA FERNANDA GUTIERREZ OSPINO, :
: 20 Cr. 102 (VEC)
Defendant. :
mmm x

WHEREAS, on or about February 5, 2020, MARIA FERNANDA GUTTIERREZ
OSPINO, (the “Defendant”) was charged in a two-count Information, 20 Cr. 102 (VEC) (the
“Information”) with conspiracy to commit mail fraud, wire fraud, and bank fraud, in violation of
Title 18, United States Code, Section 1349 (Count One); and conspiracy to commit money
laundering, in violation of Title 18, United States Code, Section 1956(h);

WHEREAS, the Information included a forfeiture allegation as to Count One, seeking
forfeiture to the United States, pursuant to Title 18, United States Code, Section 981{a)(1)(C) and
Title 28, United States Code, Section 2461(c), of any and all property constituting, or derived from,
any proceeds obtained, directly or indirectly, as a result of the commission of the offenses charged
in Count One, including but not limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of the offenses charged in Count One of the
Information;

WHEREAS, the Information included a second forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section
982(a)(2)(A), of any and all property constituting, or derived from proceeds the defendant obtained

directly or indirectly, as a result of the commission of the offenses charged in Count One of the

 

 
Case 1:20-cr-00102-VEC Document 77 Filed 09/13/21 Page 2 of 5

Information, including but not limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of the offenses charged in Count One of the
Information;

WHEREAS, on or about October 29, 2020, the Defendant pled guilty to Count One of the
Information, pursuant to a plea agreement with the Government, wherein the Defendant admitted
the forfeiture allegation with respect to Count One of the Information and agreed to forfeit to the
United States pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(2)(A)
and Title 28 United States Code, Section 2461 (c), a sum of money equal to $51,868.64 in United
States currency, representing proceeds traceable to the commission of the offenses charged in
Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the amount of
$51,868.64 in United States currency, representing the amount of proceeds traceable to the
offenses charged in Count One of the Information that the Defendant personally obtained; and

WHEREAS, as a result of the acts and/or omissions of the Defendant, the proceeds
traceable to the offenses charged in Count One of the Information that the Defendant personally
obtained cannot be located upon the exercise of due diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
America, by its attorney Audrey Strauss, United States Attorney, Assistant United States Attorney
Samuel Rothschild of counsel, and the Defendant, and his counsel, Julia Kefalinos, Esq., that:

1. As a result of the offenses charged in Count One of the Information, to which the
Defendant pled guilty, a money judgment in the amount of $51,868.64 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offenses charged
Case 1:20-cr-00102-VEC Document 77 Filed 09/13/21 Page 3of5

in Count One of the Information that the Defendant personally obtained, shall be entered against
the Defendant.

2. Pursuant to Rule 32,2(b)(4) of the Federal Rules of Criminal Procedure, this Consent
Preliminary Order of Forfeiture/‘Money Judgment is final as to the Defendant, MARIA
FERNANDA GUTIERREZ OSPINO and shall be deemed part of the sentence of the Defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal money
order, bank or certified check, made payable to the “United States Marshals Service” and delivered
by mail to the United States Attorney’s Office, Southern District of New York, Attn: Money
Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,
New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments on the Money
Judgment in the Assets Forfeiture Fund, and the United States shall have clear title to such forfeited
property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States is authorized
to seek forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money
Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, upon entry of
this Consent Preliminary Order of Forfeiture/Money Judgment, the United States Attorney’s
Office is authorized to conduct any discovery needed to identify, locate or dispose of forfettable
property, including depositions, interrogatories, requests for production of documents and the

issuance of subpoenas.

 
Case 1:20-cr-00102-VEC Document 77 Filed 09/13/21 Page 4of5

7. This Court shall retain jurisdiction to enforce this Consent Preliminary Order of
Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent Preliminary
Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander J. Wilson,
Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United States

Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

INTENTIONALLY LEFT BLANK

 
Case 1:20-cr-00102-VEC Document 77 Filed 09/13/21 Page 5of5

9. The signature page of this Consent Preliminary Order of Forfeiture/‘Money Judgment
may be executed in one or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: Stour 7 Rethachild g/1/21
Samuel Rothschild DATE
Assistant United States Attorney
One Saint Andrew’s Plaza
New York, NY 10007
212-637-2504

   

 

 

 

MARIA FERNANDA REZ OSPINO
By: 8/3/21
¥:
MARIA FERNANDA GUTIERREZ OSPINO DATE
By: fees Sipe 8/3/21
Julia Kéfalinos, Esq. DATE
2121 SW 3rd Avenue, Suite 600
Miami, FL, 33129
305-676-9545
SO ORDERED:
HONORABLE VALWRIE E. CAPRONI DATE

UNITED STATES DISTRICT JUDGE

 
